DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted by the Applicant on 26 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this IDS has been fully considered by the Examiner.
Election/Restrictions
While an election/restriction requirement is not being made at this time, Examiner reserves the right to restrict the case any time during prosecution prior to final rejection if a future amendment clarifies the claims in a way that develops the need for a proper restriction requirement.  MPEP Section 811 states “37 CFR 1.142(a), second sentence, indicates that a restriction requirement ‘will normally be made before any action upon the merits; however, it may be made at any time before final action’.  This means the examiner should make a proper requirement as early as possible in the prosecution, in the first action if possible, otherwise, as soon as the need for a proper requirement develops.  Before requiring restriction of claims previously examined on the merits, the examiner must consider whether there will be a serious burden if restriction is not required.”
Currently, Examiner does not believe that there is sufficient search burden to search the entirety of the claims as currently presented; however this is only because it is the Examiner’s current view that one of ordinary skill in the art would find the various species presented within the claims (and at least another presented only within the specification) as obvious variants to one another and obvious over independent Claims 1/11.  In essence, each of the various species are old and well known road features that are all known to cause vibrations in the vehicle when driving over them, which could cause 
Species 1 - Claims 2/12, wherein the road-surface information indicates a particular comfort level for unpaved and/or unsurfaced roads, wherein the particular comfort level for unpaved and/or unsurfaced roads fails to meet the comfort threshold level, and wherein the second route includes at least one unpaved and/or unsurfaced road.
Species 2 - Claims 3/13, wherein the road-surface information indicates a particular comfort level for cobble-stone roads, wherein the particular comfort level for cobble-stone roads fails to meet the comfort threshold level, and wherein the second route includes at least one cobble-stone road).
Species 3 - Claims 4/14, wherein the road-surface information indicates a particular comfort level for roads that include speedbumps, wherein the particular comfort level for roads that include speedbumps fails to meet the comfort threshold level, and wherein the second route includes at least one road that includes a speedbump).
Likewise, the specification also describes other species that are not currently claimed, such as Paragraph 34 discussing potholes (i.e. wherein the road-surface information indicates a particular comfort level for roads that include potholes, wherein the particular comfort level for roads that include potholes fails to meet the comfort threshold level, and wherein the second route includes at least one road that includes a pothole).
If at a later time in prosecution Applicant decides to (a) argue on the record that these various species are not obvious variants to each other or to the generic genus described by the independent claims, and/or (b) amend one or more of the two independent claims to incorporate more than just one of these various species, and/or (c) amend any of the claims to elaborate details regarding any of these 
Claim Interpretation
Claims 1-2 and 11-12 each include the term “and/or”, which under broadest reasonable interpretation (BRI), is being interpreted as the broader “or”.
Claim Objections
Claims 5 and 15-16 are objected to because of the following informalities: each of these claims appear to have multiple limitations but they fail to include an “and” between the 2nd-to-last limitation and the final limitation.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 (and thus all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These two independent claims include the limitation “indicating one or more comfort levels for passengers upon traversal by the vehicle of the individual roads”; however, comfort level for passengers is highly subjective and thus indefinite.  It is not clear as to precisely what this indication is of or how it is measured.  Furthermore, what may be a perceived passenger comfort level prior to traversal of that actual point in a route may differ from what the passenger’s actual comfort level is while actually traversing that actual point in the route, thus leading to further indefiniteness as to what this indication may be, and/or if it is a dynamic value, and/or if it is measure quantitatively vs. qualitatively.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Damman et al (US 2018/0079416), herein “Damman”, in view of Bier et al. (US 2017/0192437), herein “Bier”, and further in view of Yasui et al. (US 2020/0116495), herein “Yasui”, as further evidenced by Siegel et al. (US 10248120), herein “Siegel”.  Additionally/alternatively, Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Damman in view of Bier, further in view of Yasui, and further in view of Siegel.
Regarding Claims 1 and 11 (each independent), Damman discloses a vehicle (motor vehicle 12) configured to determine routes to destinations for the vehicle (“routing information 79 received from an online database or the remote access center 78 to determine a vehicle path to be followed to maintain the vehicle on the desired route…The path planning module 50 outputs the vehicle path information as path planning output 51. The path planning output 51 includes a commanded vehicle path based on the vehicle route, vehicle location , the vehicle comprising: (per Claim 1) / a method (“A method of controlling a vehicle”, Paragraph 10) for determining routes to destinations for a vehicle (see citations to Paragraphs 50 and 74above), the method comprising: (per Claim 11)
a set of sensors configured to generate output signals, wherein the output signals convey location information of the vehicle and internal passenger presence information, and wherein the internal passenger presence information indicates whether one or more passengers are present in the vehicle; (per Claim 1) / generating output signals, wherein the output signals convey location information of the vehicle and internal passenger presence information, and wherein the internal passenger presence information indicates whether one or more passengers are present in the vehicle; (per Claim 11) (“ADS 24 is configured to control the propulsion system 13, transmission 14, steering system 16, and wheel brakes 17 to control vehicle acceleration, steering, and braking, respectively, without human intervention via a plurality of actuators 30 in response to inputs from a plurality of sensors 26, which may include GPS”, Paragraph 35, “An absolute positioning module 42 receives the localization and mapping output 41 and the vehicle odometry information 47 and generates a vehicle location output 43”, Paragraph 47, “path planning output 51 includes a commanded vehicle path based on the vehicle route, vehicle location relative to the route, location and orientation of traffic lanes, and the presence and path of any detected obstacles”, Paragraph 50, “a determination is made of whether an occupant is detected within the host vehicle, as illustrated at operation 110. The determination may be made in response to a reading from at least one sensor, such as the sensors 26 illustrated in FIG. 1. The sensor may include a weight sensor, a seat belt sensor, thermal sensor for occupant detection, 
electronic storage configured to store road information for a set of roads, wherein the road information for individual roads includes road-surface information indicating one or more comfort levels for passengers upon traversal by the vehicle of the individual roads; (per Claim 1) / obtaining road information for a set of roads, wherein the road information for individual roads includes road-surface information indicating one or more comfort levels for passengers upon traversal by vehicle of the individual roads; (per Claim 11) (“The communication and control system 10 for the vehicle 12 generally includes…a computer 64”, Paragraph 29, “computer 64 can maintain a searchable database and database management system that permits entry, removal, and modification of data as well as the receipt of requests to locate data within the database”, Paragraph 40, “The localization and mapping module 40 also incorporates new data collected as a result of expanded map areas obtained via onboard mapping functions performed by the vehicle 12 during operation and mapping data "pushed" to the vehicle 12 via the wireless communication system 28. The localization and mapping module 40 updates previous map data with the new information…while leaving unaffected map regions unmodified…The localization and mapping module 40 generates a localization and mapping output 41 that includes the position and orientation of the vehicle 12 with respect to detected obstacles and road features”, Paragraph 46, “An object prediction module 38 uses the object classification and segmentation output 37 to generate parameters including, but not limited to, a location of a detected obstacle relative to the vehicle”, Paragraph 48; also see obviousness discussions below pertaining to Bier and Yasui)
one or more physical computer processors configured by computer-readable instructions to: (per Claim 1) (“The propulsion system 13, transmission 14, steering system 16, and wheel brakes 17 are in communication with or under the control of at least one controller 22. While depicted as a single unit for illustrative purposes, 
determine/determining the internal passenger presence information that indicates whether one or more passengers are present in the vehicle, wherein the determination of the internal passenger presence information is based on the output signals (“a determination is made of whether an occupant is detected within the host vehicle, as illustrated at operation 110. The determination may be made in response to a reading from at least one sensor, such as the sensors 26 illustrated in FIG. 1. The sensor may include a weight sensor, a seat belt sensor, thermal sensor for occupant detection, microphone, biometric sensor, other sensors as appropriate, or combination thereof”, Paragraph 61);
determine/determining the location information of the vehicle, wherein the location information reflects a current location of the vehicle, wherein the determination of the location information is based on the output signals (“ADS 24 is configured to control the propulsion system 13, transmission 14, steering system 16, and wheel brakes 17 to control vehicle acceleration, steering, and braking, respectively, without human intervention via a plurality of actuators 30 in response to inputs from a plurality of sensors 26, which may include GPS”, Paragraph 35, “An absolute positioning module 42 receives the localization and mapping output 41 and the vehicle odometry information 47 and generates a vehicle location output 43”, Paragraph 47, “path planning output 51 includes a commanded vehicle path based on ;
obtain/obtaining a target destination that represents a location the vehicle is intended to reach (routing information 79);
responsive to the internal passenger presence information indicating one or more passengers are present in the vehicle, determine a first route including a first subset of the set of roads, wherein the first route defines a first traversal from the current location to the target destination, wherein the first route is determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level; (per Claim 1) / determining a first route including a first subset of the set of roads, wherein the first route defines a first traversal from the current location to the target destination, wherein the first route is determined such that the first subset includes only individual roads for which the road-surface information indicates at least a comfort level that meets a comfort threshold level, and wherein determination of the first route is responsive to the internal passenger presence information indicating one or more passengers are present in the vehicle (per Claim 11) (“a determination is made of whether an occupant is detected within the host vehicle, as illustrated at operation 110…If the determination is positive, then the host vehicle is automatically controlled according to a default autonomous mode, as illustrated at block 112. Thus, when an occupant is present in the host vehicle, the ADS controls the vehicle according to the default calibration, e.g. with the powertrain calibrated for occupant comfort and with accessory systems available. Control then returns to operation 102”, Paragraphs 61-62; also see obviousness discussion below pertaining to Bier and Yasui)
responsive to the internal passenger presence information indicating no passengers are present in the vehicle, determine a second route including a second subset of the set of roads,  wherein the second route is determined such that the second subset includes at least one individual road for which the road-surface information indicates a particular comfort level that fails to meet the comfort threshold level, wherein the second route is shorter and/or faster than the first route; and (per Claim 1) / determining a second route including a second subset of the set of roads, wherein the second route defines a second traversal from the current location to the target destination, wherein the second route is determined such that the second subset includes at least one individual road for which the road-surface information indicates a particular comfort level that fails to meet the comfort threshold level, wherein the second route is shorter and/or faster than the first route, and wherein determination of the second route is responsive to the internal passenger presence information indicating no passengers are present in the vehicle; and (per Claim 11) (“controlling the host vehicle in the charge elevation mode includes modifying a planned vehicle route to increase efficiency. This may include, for example, re-routing”, Paragraph 71, “the present disclosure provides a system and method whereby an autonomous vehicle may, when under ADS control and with no occupants detected, operate in an alternate mode for increased energy efficiency, battery SOC elevation, or both”, Paragraph 78; also see obviousness discussion below pertaining to Bier and Yasui)
control/controlling the vehicle autonomously to traverse the vehicle along either the first route or the second route in accordance with whether one or more passengers are present in the vehicle (see appropriate citations within the above two limitations; also see obviousness discussion below pertaining to Bier).
As cited to above, Damman discloses that when passengers are present during autonomous driving then the vehicle should be in a default mode specifically focused on passenger comfort, and that when there are no passengers present re-routing may occur in an alternate mode specifically focused on energy efficiency (such as the charge elevation mode); however, Damman does not disclose that the database of road features are specifically rated on how much they could impact a passenger’s comfort 
However, Bier teaches that routing goals may be constraints that define parameters used in determining a route, and that those constraints may be specifically for enhancing/maximizing passenger comfort (“S230 includes receiving routing goals. S230 functions to establish a set of parameters that determine which metrics should be considered (and to what extent) in determining routes or route modifications. Generally, a routing goal refers to, but is not limited to, one or more desired attributes of a routing plan indicated by at least one of an administrator of a routing server and a user of the autonomous vehicle. The desired attributes may relate to…a comfort level of the route plan…S230 may include receiving a routing goal that comfort of an individual trip for an autonomous vehicle be enhanced or maximized…”, Paragraph 70, “Some examples of routing goals may involve…passenger satisfaction (e.g., meeting goals set by or set for a passenger) or comfort goals…passenger safety…”, Paragraph 72, “With respect to routing goals relating to comfort and/or passenger satisfaction, these type of routing goals may include a number of passenger or routing coordinator instructions for improving a level of comfort of a ride in an autonomous vehicle. Accordingly, an aim of enhancing comfort of a ride in an autonomous vehicle is to mitigate or reduce maneuvers or segments of a ride that contribute negatively to an ease of a ride including one or more uneasy sensations that may be experienced by a passenger during the ride. Examples of comfort metrics or attributes of a ride that may contribute negatively to comfort include…jerk too high…”, Paragraph 73), that certain routes or route segments may be blacklisted if they conflict with the routing goal constraints (“The link between a route modification parameter and a route or a segment of a route or the like may be established in any manner. For instance, a route modification parameter such ), that the autonomous vehicles that utilize this system/method are in fact looking at and tracking any changes to road-surface features (“As another example, S210 may include…that a new pothole has appeared in a road”, Paragraph 63), and that the routing may be selected based on user preferences that may be stored within a user profile (“S250 may additionally or alternatively select routes based on user preferences (e.g., stored in a user profile)”, Paragraph 106).
Furthermore, Yasui teaches assigning values to points in the environment based on an occupant’s sensitivity to a particular characteristic parameters, to include “comfort of the road”, and comparing them to thresholds which may be used for helping with route guidance and selection (“FIG. 16 is a diagram illustrating an example of content of data included in an environmental attribute 255. Here, the environmental attribute 255 is generated mainly as a sensitivity index relevant to an occupant's sensitivity. The sensitivity index is a mathematically specified parameter indicating an occupant's sensitivity for the environment of a point that is a target for evaluation…The sensitivity index is calculated with respect to the attribute of…a ride comfort…The landscape evaluation unit 230 acquires, for example, information stored in the temporary memory 352 and information stored in the vehicle sensor data-holding unit 351 through the high-speed unit 212 of the information acquisition unit 210, inputs the acquired information to an evaluation function 234, and determines a plurality of ).
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle/method of Damman with the use of mode-specific routing parameters that when in the passenger-present comfort (default) mode the routing algorithm can, based on user preferences/profiles/sensitivities, provide attribute values to features and compare them to thresholds for lowering the priority of and/or blacklisting road sections containing road surface features such as potholes that could potentially lead to passenger discomfort, possibly due to the vibrations/jerk associated with said poorly scoring/blacklisted road surface features, as is obvious in view of Bier and Yasui, in order to ensure that the autonomous vehicle always operates on the fastest/shortest (i.e. most efficient) route unhindered by passenger comfort-based constraints when unoccupied, but when passengers are present the autonomous vehicle operates in a comfort-focused (default) mode that would be much more appreciated by passengers that may be elderly, fragile, easily get motion sickness, and/or are simply uncomfortable with and/or sensitive to unnecessary and/or excessive vibrations/jerk during their ride, and thus have preferences to lower the priority of and/or blacklist certain road sections from routing plans due to the discomfort they may feel due to the road-surface features found on those road sections.
While not necessary for the above rejection but merely to evidence the above obviousness rationale, Siegel teaches that roads may be characterized by their surface slopes, materials, coverings, composition, and/or conditions, and that routes may be optimized based on any of these attributes (“any number of other attributes of…an environment in which the navigable path network is located may be utilized in determining an optimal route from an origin to a destination within the navigable path network for the autonomous vehicle. For example…an optimal route within an area may also be determined based on slopes (e.g., grades or pitches of roads, sidewalks or other features), turn radii, coverings (e.g., whether a given path is covered or ).  In the case that Applicant traverses the above 35 USC 103 rejection based on Damman as modified by Bier and further modified by Yasui (and as further evidenced by Siegel), additionally/alternatively, as a different 35 USC 103 rejection based on further modifying Damman with Siegel, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the database and mode-specific routing of Damman to include any desired types of specific road-surface feature attributes within the database, and utilize them for route optimization purposes, as taught by Siegel, in order to ensure that comfort-based modes of driving (that at least include user preferences/profiles/sensitivities as per the modifications using Bier and/or Yasui) can specifically be based on any of these road-surface feature attributes that could negatively impact passenger comfort.
Regarding Claims 2-4 and 12-14, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 (per Claims 2-4) and the method of Claim 11 (per Claims 12-14), and Yasui further teaches that the road-surface information indicates a particular comfort level for “X”, wherein the particular comfort level for “X” fails to meet the comfort threshold level, wherein the second route includes at least one “X” (see citations to Paragraphs 158-162 as shown in the rejection of Claims 1 and 11 above, which are not being repeated for the sake of brevity).  Furthermore, the specific road-surface features mentioned within these claims (i.e. unpaved and/or unsurfaced roads, cobble-stone roads, roads with one or more speedbumps, etc.) are all old and well known road features that are all known to cause vibrations in the vehicle when driving over them, which could cause varying also see the citations to Siegel as shown in the discussion/rejection of Claims 1 and 11 above, which are not being repeated for the sake of brevity).  Therefore, the specific road-surface features that are tracked and assigned attribute values, so long as they are known to cause vibrations when driving over them, are all considered obvious in view of the combination of prior art already cited to, since it is merely a matter of obvious design choice to have “X” include one or more of: at least one unpaved and/or unsurfaced road (per Claims 2/12) / at least one cobble-stone road (per Claims 3/13) / at least one road that contains a speedbump (per Claims 4/14).
Regarding Claims 5 and 15, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Yasui further teaches that the one or more physical computer processors are further configured by computer-readable instructions to: (per Claim 5) / further comprising: (per Claim 15) facilitate/facilitating user input from one or more passengers; and modify/modifying the road-surface information for one or more particular roads in the set of roads, wherein the modification is based on the user input (“The definition update unit 232 appropriately adds or changes attribute information in which an attribute is defined. The definition update unit 232 adds or changes the attribute information on the basis of, for example, input information accepted by a user's input operation. The user inputs, for example, a category of any attribute desired to be inspected by the user with respect to the environment around a vehicle. The definition update unit 232 updates the definition of an attribute which is used in the evaluation function 234. The landscape evaluation unit 230 may set an attribute desired to be inspected by the user on the basis of, for example, information which is input to the definition update unit 232 by the user, and derive an evaluation result”, Paragraphs 164-165).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the vehicle/method of Damman to include a user interface for facilitating modifications to the road-surface information based on user input, as further taught by Yasui, in order to give the user more flexibility in what their preferences 
Regarding Claims 6 and 16, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Yasui further teaches that the output signals further convey information regarding a road surface at the current location of the vehicle,/; wherein the one or more physical computer processors are configured by computer-readable instructions to: (per Claim 6) determine/determining road-surface information for one or more particular roads in the set of roads, wherein the determination is based on the output signals; and modify/modifying the road-surface information for the one or more particular roads in the set of roads, wherein the modification is based on the determination (“it is possible to use attribute information updated by an external server in addition to attribute information determined by the vehicle, and to perform assistance of traveling control of the vehicle more reliably”, Paragraph 32, “The map information 126 may be updated at any time by accessing the information-processing device 200 through the communication device 130 and the network NW. The map information 126 may have information relating to a net user's POI acquired through the network NW further added thereto. The POI in a route during traveling may be displayed on the navigation HMI 122”, Paragraph 68, “POIs of the landscape information 262 and the map information 261 which are stored in the storage unit 260 may be updated in real time by performing statistical processing on the information sensed by the plurality of vehicles 100”, Paragraph 110, “The environmental information-holding unit 423 stores vehicle geometry information including three-dimensional terrain information of a region which is a target for evaluation…The above information is temporal information that can be changed over time, and the environment evaluation unit 420 acquires the temporal information through the network NW at a predetermined timing, and updates the ).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the vehicle/method of Damman to include the use of sensory data collected by the autonomous vehicle itself at its current location for facilitating modifications to the road-surface information based on the sensory data collected, as further taught by Yasui, in order to ensure that any changes to the road-surface feature over time (for example, a pot hole that has since been repaired/filled in, and/or grown in size) are captured by sensors on board the autonomous vehicle, and in turn are represented in updated information within the database for increased accuracy/usefulness.
Regarding Claims 7 and 17, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Yasui further teaches that obtaining the target destination includes receiving information from a remote server, wherein the received information identifies the target destination (“The navigation device 120 performs route guidance using the navigation HMI 122 on the basis of a route determined by the route acquire a route sent back from them”, Paragraph 69).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the vehicle/method of Damman to utilize and receive data to include the target destination from a remote server, as further taught by Yasui, in order to enable a central location with likely higher processing capacity and/or in direct data communications with other vehicles that may too be providing data updates regarding different points of interest, destinations, and features along the road segments that are relevant to the autonomous vehicle, thus enabling better and more accurate routing to said destination.
Regarding Claims 9 and 19, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Bier further teaches that the comfort threshold level is specific to a model of the vehicle, or varies by a current time of day, or both (“Route modification parameters may be conditional; for example, they may depend on time of day (including estimated time of day; for example, cost/benefit scores for a road section an hour away from a vehicle may be calculated using predicted traffic for that road section an hour from the current time) or type of vehicle (e.g., traffic delays for a motorcycle are often substantially different than for a large passenger vehicle). Route modification parameters may additionally or alternatively be conditional on passenger input”, Paragraph 87).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the vehicle/method of Damman to have route modification parameters (specifically, ones tied to passenger comfort) be specific to a make/model of the vehicle and/or vary by time of day, as further taught by Bier, in order to ensure that a passenger is only influencing their optimum route based on comfort when the road-surface feature they are concerned about is relevant, which may not be the case if the make/model of the vehicle 
It should be further noted that Siegel, either as further evidencing or as a further modification to Damman using the same motivations as described above pertaining to Bier, also teaches/further teaches this same concept (“Based on such attributes, a navigable path network may be defined to include connections between two or more points for each of the autonomous vehicles, or for each of a class of the autonomous vehicles, in performing any number of missions or tasks. For example, the navigable path network may include a plurality of paths between points within the area, based on dimensions and/or capacities of autonomous vehicles that may travel thereon, and dimensions and/or masses of payloads that may be carried thereby. The paths of the navigable path networks may be defined in both a static and a dynamic manner, based on times of days, days of weeks, weeks of months and months of years, as well as actual or predicted traffic congestion, weather events, or any other factors. Each of such paths may include a unique flow rate or capacity for each autonomous vehicle, or for each class of autonomous vehicles”, Column 26 Lines 50-65).
Regarding Claims 10 and 20, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Bier further teaches that the comfort threshold level is passenger-specific (“S250 may additionally or alternatively select routes based on user preferences (e.g., stored in a user profile)”, Paragraph 106).  Additionally, this is further taught by Yasui (“the environmental attribute 255 is generated mainly as a sensitivity index relevant to an occupant's sensitivity”, Paragraph 158).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Damman in view of Bier, further in view of Yasui, and further in view of Siegel.
Regarding Claims 8 and 18, Damman as modified by Bier and further modified by Yasui (and further evidenced by and/or further modified by Siegel) renders obvious the vehicle of Claim 1 and the method of Claim 11, respectively, and Yasui teaches that the one or more physical computer processors are configured by computer-readable instructions to: (per Claim 8) / further comprising: (per Claim 18) receive/receiving, from a remote server, information regarding a road-surface for a particular road in the set of roads; modify/modifying the road-surface information for the particular road, wherein the modification is based on the received information (see relevant citations to Yasui as per the rejections of Claims 6 and 16 shown above, which are not being repeated for the sake of brevity); and Siegel teaches/further teaches that subsequent to the modification, re-determine/re-determining the first route and the second route (“Although some embodiments of the present disclosure show a re-routing of an autonomous vehicle based on changes in traffic or weather conditions, as reported by other autonomous vehicles, those of ordinary skill in the pertinent arts will recognize that an autonomous vehicle may be re-routed to another path or paths within a navigable path network for any reason (e.g., a change in a mission or a task) and on any basis, including but not limited to intrinsic or extrinsic information or data obtained from any source”, Column 38 Lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the vehicle/method of Damman to include the use of sensory data collected by the autonomous vehicle itself at its current location or collected from other autonomous vehicles that have communications with a central server used for aggregating the various collected data, for facilitating modifications to the road-surface information based on the different vehicles’ sensory data collected, as further taught by Yasui, 
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine .
Jang et al. (US 2014/0336842): (“the system and method for identifying road surface conditions detect a road surface condition, and provide the driver an accurate numerical value for a height of the road surface due to a speed bump or a dented road surface, and the type of the road surface condition to ensure safety of the vehicle in traveling and to improve ride comfort of a passenger”, Paragraph 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663